[Cite as Saini v. Golden, 2017-Ohio-204.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




NOLAN R. SAINI                               :       JUDGES:
                                             :       Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellant                  :       Hon. John W. Wise, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
KYLEE N. GOLDEN                              :       Case No. 2016CA00121
                                             :
        Defendant-Appellee                   :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Canton Municipal
                                                     Court, Case No. 2015-CVF-4142




JUDGMENT:                                            Reversed & Judgment Entered




DATE OF JUDGMENT:                                    January 17, 2017




APPEARANCES:

For Plaintiff-Appellant                              For Defendant-Appellee

NOLAN SAINI, Pro Se                                  DANAMARIE K. PANNELLA
2802 Sunflower Loop South                            1343 Sharon Copley Road
Palm Springs, CA 92262                               P.O. Box 345
                                                     Sharon Center, OH 44274
Stark County Case No. 2016CA00121                                                          2

Farmer, P.J.

      {¶1}     On July 2, 2015, appellant, Nolan Saini, filed a complaint in replevin against

appellee, Kylee Golden, in the Court of Common Pleas for Stark County, Ohio. By

judgment entry filed August 17, 2015, the case was transferred to the Canton Municipal

Court, whereupon appellant filed an amended complaint in replevin on August 27, 2015.

In the amended complaint, appellant alleged he purchased a dog ("Titan") from the

Department of Summit County Animal Control on October 25, 2013, and he was the sole

owner of the dog.      Titan was registered to appellant in the state of Ohio and was

microchipped and registered to appellant in the state of California. Titan was now living

in North Canton, Ohio, with appellee.       Appellant alleged the dog was abducted by

appellee without legal permission or privilege. Appellant sought return of the dog and

damages.

      {¶2}     On December 8, 2015, appellee filed an answer and counterclaim, alleging

appellant gifted Titan to appellee as an anniversary present, and she was the sole owner

of the dog. She and appellant had a personal relationship and she left the home they

shared in California in January 2015. She removed all of her personal property including

the dog. Appellee sought dismissal of the complaint and damages.

      {¶3}     A bench trial commenced on May 12, 2016. By judgment entry filed May

13, 2016, the trial court found in favor of appellant as being the owner of the dog, and

ordered appellee to return the dog to appellant or pay appellant $90.00 for the fair market

value of the dog.

      {¶4}     Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:
Stark County Case No. 2016CA00121                                                          3


                                              I

       {¶5}   "THE TRIAL COURT ERRED BY RULING IN PLAINTIFF'S FAVOR ON HIS

COMPLAINT IN REPLEVIN BUT FAILING TO ORDER THE RETURN OF PLAINTIFF'S

PROPERTY. THIS IS REFLECTED IN THE JUDGMENT ENTRY FROM 5-13-16."

                                              I

       {¶6}   Appellant claims the trial court erred in awarding damages i.e., value of the

dog, as an alternative to the return of the dog. We agree.

       {¶7}   On August 27, 2015, appellant filed an amended complaint in replevin

pursuant to R.C. 2737.03 which provides: "Any party to an action involving a claim for the

recovery of specific personal property, upon or at any time after commencement of the

action, may apply to the court by written motion for an order of possession of the property."

Appellant prayed for the following relief:



              WHEREFORE, Plaintiff demands judgment against the Defendant in

       the amount of $15,000 dollars for the proximate and foreseeable loss of

       Plaintiff's pet dog and the Defendant's conversion of said property.

       Damages for time and money properly expended in pursuit of the converted

       property. For punitive and exemplary damages. For the cost of this action

       herein incurred. For the imminent and immediate return of Plaintiff's pet

       dog "Titan." For any such other and further relief as this Court deems just

       and proper.
Stark County Case No. 2016CA00121                                                           4


       {¶8}   The gravamen of this appeal is whether appellant is entitled solely to the

return of the dog. In its judgment entry filed June 10, 2016, the trial court stated appellant

"prayed for relief for replevin and/or for damages for the loss of the dog," and found the

following:



              Further the Court finds that it has the inherent authority to issue a

       remedy appropriate for the circumstances.            The Court found that the

       appropriate remedy was for the Defendant to make Plaintiff whole, either by

       return of the dog at issue or payment of the fair market value. The Court

       further found that based on the pleadings and the evidence presented at

       trial, the fair market value of the dog is $90.00.

              IT IS ORDERED:

              That judgment is granted in favor of Plaintiff and against Defendant;

       and

              That Plaintiff is found to be the owner of the property at issue: to wit

       a dog identified as "Titan": and

              That Defendant took possession and care of the dog against the

       ownership interest of the Plaintiff constituting conversion; and

              That Defendant is ordered to return the dog or pay the fair market

       value of the dog within ten days of this judgment entry, which fair market

       value is determined to be $90.00; and

              That should Defendant chose to make payment, payment may be

       made through the Clerk of Courts for the fair market value of $90.00.
Stark County Case No. 2016CA00121                                                               5




       {¶9}    In all respects, the trial court's decision finds for appellant, except it provided

for alternative relief. From our review of the prayer for relief and the trial court's decision,

we find the trial court stopped outside the requested prayer for relief. At the conclusion

of the trial, the trial court explained the following (T. at 11-12):



               Both of you indicated a love for that dog. Hhhmmm. I'm not sure I

       can joint - - I guess I could rule for joint property. I'm not sure how to handle

       that any differently than ruling for you, Mr. Saini, so what I'm going to do is

       I'm going to rule in your favor. But I'm going to fashion a remedy that you

       don't like. And that remedy is going to be I'm going to give the defendant

       the choice of returning the property or paying the fair market value of that

       property. She has ten days within which to pay you ninety dollars for the

       fair market value of that property and the cost of this action. I don't know

       any other way to do it. From what I've seen today, she's certainly taken

       care of that dog, she certainly evidence to ownership of that dog, and from

       what I've seen from the relationship with that dog, um, there would be as

       much harm from transferring the dog now, you know. The appellate court

       needs to know what I'm thinking when I fashion this remedy, so while I'm

       not persuaded by a best interest test, you need to understand why I'm

       exercising the discretion I am in my - - in this way. That I do look at Alpha.

       I do look at how dogs behave. I do look at how dogs connect. The evidence

       that was presented to me indicates there's a strong connection. And I don't
Stark County Case No. 2016CA00121                                                       6


      see why I should exercise my discretion if the defendant is not willing, if

      you're made whole, exercise my discretion to upset that balance.



      {¶10} We find the trial court's decision to be in error. Appellant requested "the

imminent and immediate return" of the dog and damages associated with the return.

      {¶11} Pursuant to App.R. 27, we reverse the trial court's decision and order

appellee to return the dog to appellant within thirty days of the date of this opinion and

accompanying judgment entry.

      {¶12} The sole assignment of error is granted.

      {¶13} The judgment of the Canton Municipal Court of Stark County, Ohio is hereby

reversed.

By Farmer, P.J.

Wise, J. and

Baldwin, J. concur.




SGF/sg 105